                    3:19-cv-03224-CSB-TSH # 13                Page 1 of 22
                                                                                                       E-FILED
                                                                  Tuesday, 05 November, 2019 02:40:32 PM
                                                                              Clerk, U.S. District Court, ILCD

                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS



MOBIMEDS, INC. D/B/A THE PILL CLUB

                            Plaintiff,

               v.                                              CASE NO.: 3:19-cv-03224-SEM-TSH

STRATEGIC HEALTH ALLIANCE II, INC.
D/B/A E-MEDRX SOLUTIONS; DEBBIE
DRENNAN
                                                          FIRST AMENDED COMPLAINT AND
                                                                JURY TRIAL DEMAND
                           Defendants.


         Plaintiff MobiMeds, Inc. d/b/a The Pill Club (“The Pill Club” or “Plaintiff”), complaining of

 Defendants, by and through their attorneys of record, Frier & Levitt, LLC and Giffin, Winning, Cohen

 & Bodewes, P.C., and hereby allege causes of action against the Defendants, and each of them, as

 follows:

                                          JURISDICTION AND VENUE

         1.         Plaintiff is a California corporation with its principal place of business at 969 Industrial

 Road, San Carlos, California.

         2.         This matter arises out of a dispute between a duly-licensed California pharmacy and a

 pharmacy services administration organization (“PSAO”), whereby the PSAO, Strategic Health

 Alliance II, Inc. d/b/a E-MedRx Solutions (“E-MedRx”) has breached its contract with Plaintiff by

 failing to pay Plaintiff according to the parties’ agreement and failing to account for the claims through

 which it was required to pay Plaintiff. Moreover, E-MedRx and its CEO—Defendant Debbie

 Drennan (“Drennan”), engaged in a pattern of fraud and deception with the purpose of diverting
                3:19-cv-03224-CSB-TSH # 13               Page 2 of 22



funds meant for Plaintiff for their own benefit. Additionally, Drennan abused the corporate form to

divert money to herself from Plaintiff.

        3.      The Pill Club is a retail pharmacy organized and existing under the laws of the State

of California with its principal place of business at 969 Industrial Road, Suite G, San Carlos, CA 94070.

        4.      Upon information and belief, E-MedRx is an Illinois corporation with its principle

place of business located at 484 South Durkin Drive, Springfield, Illinois.

        5.      Upon information and belief, Defendant Debbie Drennan is a citizen of Illinois and

president and CEO of E-MedRx.

        6.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331

because the action arises under the Constitution and laws of the United States.

        7.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

because the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs and

Plaintiff and Defendants are citizens of different states.

        8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) and (c) because a

substantial part of the events giving rise to Plaintiff’s claims occurred, in part, in this District, and

because Defendants conduct substantial business in this District.

                              FACTS COMMON TO ALL COUNTS

                A.      The Parties

        9.      Plaintiff is an independently owned retail pharmacy licensed by the California Board

of Pharmacy in May 2015. The Pill Club dispenses birth control pills, emergency contraceptives as

well as other birth control options.

        10.     E-MedRx is a Pharmacy Services Administration Organization (“PSAO”).

        11.     As a PSAO, E-MedRx contracts with independent pharmacies thereby enrolling these

pharmacies as participants in E-MedRx’s pharmacy network. Through E-MedRx, the pharmacies are



                                          Page 2 of 22                                19-cv-3224
                3:19-cv-03224-CSB-TSH # 13             Page 3 of 22



then allowed to participate in a variety of pharmacy benefit plans offered by health insurers and

oftentimes managed by pharmacy benefit managers (“PBMs”).

       12.     More specifically, E-MedRx enters into contracts with various PBMs on behalf of the

independent pharmacies in its pharmacy networks so that the pharmacies may service individuals

whose pharmacy benefits are administered by the PBM.

       13.     Notably, many PBMs pay PSAOs directly for the pharmacy services rendered by the

PSAO’s member pharmacies.

       14.     For instance, when Plaintiff dispenses medication to a patient who receives her

prescription drug coverage through a company that contracts with a PBM to administer the benefit,

the PBM remits payment to E-MedRx who then, in theory, remits the payment to the Plaintiff.

       15.     To facilitate proper accounting, E-MedRx must submit an “Explanation of Benefits”

(“EOB”) to Plaintiff along with such payments, so that Plaintiff may determine which claims E-

MedRx has paid.

       B.      The Dispute

       16.     On or about April 25, 2018, The Pill Club entered into the agreement with E-MedRx,

through which the parties agreed to perform according to certain terms, as described above.

       17.      As part of the Agreement and stated above, E-MedRx agreed to provide Plaintiff with

a host of services including, though not limited to, claim reconciliation and payment, and “handl[ing]

all processing issues” Plaintiff encountered related to the pharmaceutical services rendered. See

Parties’ Agreement, attached hereto as Exhibit A.

       18.     In fact, E-MedRx systematically failed to perform pursuant to the Agreement with

respect to its obligation to provide proper claims reconciliation and remit monies due and owing to

Plaintiff for claims submitted and adjudicated with various PBM and other payers.




                                        Page 3 of 22                              19-cv-3224
                3:19-cv-03224-CSB-TSH # 13               Page 4 of 22



          19.   Plaintiff has never received full remittance advices or EOBs for its claims since the

inception of the parties’ relationship.

          20.    Plaintiff has accomplished some accounting of the outstanding balance owed, based

upon its review of its own claims that it has submitted for processing. According to that data, E-

MedRx owes the Pharmacy not less than $2.5 million, and likely more.

          21.   Plaintiff first raised the issue of missing EOBs and remittances on or about September

17, 2018 by emailing Drennan asking for the documents. Drennan responded that E-MedRx had “IT

issues” and needed an IT technician to access EOBs.

          22.   Plaintiff made over twenty more attempts via email and calls between September 17

and September 26 to acquire EOBs, though Drennan did not answer Plaintiff’s calls, voicemails or

emails.

          23.   On September 28, 2018, Drennan finally responded, stating, “On training call right

now, funds and EOBs going out today.” No such materials were delivered and no further response

was forthcoming.

          24.   Based upon this exchange, and the fact that no EOBs were produced, upon

information and belief, Plaintiff concluded that Drennan’s assertion she had “IT issues” was a false

statement.

          25.   After several more attempts to contact Drennan, she responded on October 1, 2018

with “I will be out the office 10/1/18 returning 10/9/18. I will have little access to emails. Please

contact Jeannine. . . or Tammy. . . if you need assistance. Any payment or EOB issues please email me

and I will get back to you.” Plaintiff attempted contacting Jeannine and Tammy, who were employees

of E-MedRx. Tammy informed Plaintiff that Drennan was the only person handling pharmacy

business and they received many upset client calls but were unable to help. Plaintiff was advised to

continue reaching out to Drennan.



                                          Page 4 of 22                            19-cv-3224
                   3:19-cv-03224-CSB-TSH # 13               Page 5 of 22



         26.       On October 3, 2018, Drennan responded to Plaintiff’s persistent calls with “I’m so

sorry, I’m traveling and when I send funds I have to enter this code and forgot. I will do first thing

in morning. So overwhelmed right now that is why I’m trying to get Optum to send these payments

to each site.”

         27.       On October 8, 2018, Drennan responded to multiple calls with an email stating,

“Payment went out Friday working on EOB’s now.”

         28.       On October 9, 2018, Drennan responded to Plaintiff’s email asking for a funds update

with “I’ll call Bank first thing in morning.”

         29.       On October 29, 2018, Plaintiff received only partial EOBs and a small payment of

$212,574.77.

         30.       This pattern has continued into the present dispute, with the Plaintiff documenting

Drennan’s litany of excuses for her inability to perform according to the parties’ Agreement, as listed

below:

               •   December 5, 2018 – “We moved and we’ve had server issues sending funds Friday”

               •   December 10, 2018 – “Yes I’m so overwhelmed I’ll get tomorrow thanks for

                   reminder”

               •   December 13, 2018 – “It will hit tomorrow Alec and I did send check spam or junk

                   let me I’ll send again”

               •   January 8, 2019 – “I sent funds u should have tomorrow or wed”

               •   January 9, 2019 – “Need bank account number to transfer. Need TPC to fill out bank

                   deposit forms”

               •   February 17, 2019– “Alec so sorry for not getting back between my granddaughter

                   and e-Med was a victim of a hack. FBI have been working very hard but they say it’s




                                             Page 5 of 22                           19-cv-3224
    3:19-cv-03224-CSB-TSH # 13               Page 6 of 22



    not likely to recoup money. I have not listed you guys yet as the FBI have shut down

    3 pharmacies already. They will have to come and go through all your computers and

    stuff. It’s been a nightmare. I’m to the point where the stress is not worth this! I’ll try

    to call you tomorrow.”

•   February 19, 2019 - Meeting FBI today what should I do? (The Pharmacy’s response

    was: “Hi Debbie! I’m not sure what you are asking me about. We didn’t do anything

    wrong and I’m not understanding how your systems being hacked impacts us. I need

    two items - 1. Payment for last two months and 2. List of payers that still go through

    you.”)

•   March 9, 2019 – “My treatment is all day can we talk tomorrow or Monday”

•   March 11, 2019 – “Going outside of hospital to call here in a bit”

•   March 20, 2019 – “I’m sorry Alex mom was not good today I’ll try you tomorrow and

    will be sending EOBS and funds Friday”

•   March 26, 2019 – “Alex I’m a mess! Just released I had a nervous breakdown can I call

    you tomorrow?”

•   March 28, 2019 – “I’m sorry Alex my mom had a cardiac arrest today back in ICU.

    You should get a check tomorrow…”

•   April 4, 2019 – “Alex I just looked at my emails what about the attorney it says

    something by the 7th? Alex please give me some time to get my head on please”

•   April 16, 2019 – “In session with my granddaughter I’ll call when out”

•   April 24, 2019 – “Sending check tomorrow and working on your 835s really hard to

    concentrate I have an empty feeling”




                              Page 6 of 22                                19-cv-3224
               3:19-cv-03224-CSB-TSH # 13              Page 7 of 22



       31.     The above litany of excuses have never been factually supported by Defendants and,

upon information and belief, represent a pattern of fraudulent behavior designed to induce Plaintiff

into deferring any action to collect contractual payments or seek new PSAO services.

       32.     In the interim, on March 8, 2019, by way of letter, through counsel, Plaintiff informed

E-MedRx that it was in material breach of the Agreement, and sought the following, or Plaintiff would

terminate the Agreement under Section 4(b) thereof:

               (1) E-MedRx shall remit a sum of not less than $500,000 to the Pharmacy
                   on or before April 6, 2019, representing the known, minimum unpaid
                   claims processed through E-MedRx (the actual amount is likely much
                   larger).
               (2) E-MedRx shall provide a full and complete accounting of all claims
                   processed by the Pharmacy, monies received on behalf of the Pharmacy,
                   and amounts paid to the Pharmacy. To the extent this accounting reveals
                   additional funds due and owing to the Pharmacy, E-MedRx shall
                   immediately remit payment therefor.
               (3) E-MedRx shall provide proof of financial solvency, subject approval by
                   the Pharmacy in its sole discretion. This shall include an audited third
                   party financial statement.
               (4) E-MedRx shall permit the Pharmacy full access to E-MedRx’s books and
                   records to conduct an audit of E-MedRx’s records, in light of the
                   aforementioned material breaches. This inspection shall be performed
                   at E-MedRx’s expense.

                   See March 8, 2019 Demand Letter, attached hereto as Exhibit B.

       33.     E-MedRx failed to meet the above terms, submitting only two payments totaling only

$275,000.

       34.     Concerned with Drennan’s recalcitrance, Plaintiff searched public filings in an effort

to better understand Defendants’ business history. That search revealed that Drennan and E-MedRx

had previously been sued twice before in the Central District of Illinois on counts including fraud,

conversion, breach of fiduciary duty, and other claims sounding in deceptive and fraudulent business

practices. See Complaints attached hereto as Exhibit C.




                                        Page 7 of 22                              19-cv-3224
                3:19-cv-03224-CSB-TSH # 13               Page 8 of 22



        35.     In an effort to amicably resolve the matter short of litigation, Plaintiff issued another

Letter to Defendants on August 12, 2019, seeking no less than $2.5 million representing what Plaintiff

calculated was the outstanding debt between the parties. See August 12, 2019 letter attached hereto as

Exhibit D.

        36.     On or about August 15, 2019, in response to requests from Plaintiff, Drennan stated

she would produce all outstanding EOBs and proof of payment to Plaintiff for all outstanding claims.

Drennan produced some documents, however, those documents did not substantiate payment of

outstanding balances, nor did they establish a complete or even sufficient record of the parties’

transaction history.

        37.     Upon information and belief, on or about September 17, 2019, E-MedRx terminated

Plaintiff’s Agreement without notice. Plaintiffs were informed of this termination only second-hand,

through the PBMs themselves.

        38.     Having no prior knowledge regarding if or when E-MedRx would terminate Plaintiff,

Plaintiff was unable to secure a new PSAO in time to avoid interruption of their services; thus, Plaintiff

was damaged by being unable to have claims processed and reimbursed, though Plaintiff still filled

claims for patients at its own expense. Moreover, but for The Pill Club’s decision to continue filling

prescriptions at its own offense, patients may have also been harmed by the interruption in service.

        39.     Furthermore, Drennan has sent multiple emails and other communications to

Plaintiff’s agents stating that E-MedRx was the victim of a “hack” through which E-MedRx lost funds

allegedly belonging to Defendants; that there was an ongoing FBI investigation into such hack; and

that she was in constant contact with an FBI agent named “Brian” regarding the alleged hack. To date,

neither Drennan nor E-MedRx have produced evidence of such a hack or informed Plaintiff of any

amounts by which Plaintiff may have been damaged as a result thereof.




                                          Page 8 of 22                                19-cv-3224
                 3:19-cv-03224-CSB-TSH # 13               Page 9 of 22



        40.      To date, Defendants have been unable to establish a full record of the parties’

transaction history, nor indeed, any indication that E-MedRx or Drennan ever performed or were ever

capable of performing according to the terms of the parties’ contract and their own representations.

        41.      Moreover, Defendant Drennan’s actions and inaction on behalf of E-MedRx,

including but not limited to her assertion of personal problems in an attempt to defer the

responsibilities of the corporation demonstrate such unity of interest and ownership in E-MedRx that

the separate personalities of the corporation and Drennan no longer exist, and that adherence to the

fiction of separate corporate existence would sanction a fraud or promote injustice upon Plaintiff.

                                         COUNT ONE
                                     BREACH OF CONTRACT

        42.      Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs above

as if set forth at length herein.

        43.      The Pill Club contracted with E-MedRx according to the terms of the parties’

Agreement.

        44.      The Agreement governs the rights and obligations of the Parties’ contractual

relationship.

        45.      At all times relevant, Plaintiff performed in accordance with all material terms of the

contract.

        46.      Despite Plaintiff’s adherence to all terms of the contract, E-MedRx has never fully

performed pursuant to those terms.

        47.      In fact, E-MedRx breached the contract by failing to properly process claims and remit

payment and EOBs to Plaintiff on a regular basis.

        48.      Furthermore, E-MedRx is in further breach of its duty to collect and transmit

payments to Plaintiff, as it is deficient in monies owed to Plaintiff in an amount of at least $2.5 million.




                                           Page 9 of 22                                19-cv-3224
                3:19-cv-03224-CSB-TSH # 13                Page 10 of 22



        49.     E-MedRx materially breached its obligations under the parties’ Agreement.

        50.     As a direct result of that breach, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands judgment against the Defendant E-MedRx for

compensatory and consequential damages in an amount to be proven as allowable by law together

with interest and costs of suit, as allowable by law and attorney’s fees as provided by the parties’

contract.

                                         COUNT TWO
                                     BREACH OF CONTRACT

        51.     Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs

above as if set forth at length herein.

        52.     The Pill Club contracted with E-MedRx according to the terms of the parties’

Agreement.

        53.     The Agreement governs the rights and obligations of the Parties’ contractual

relationship.

        54.     At all times relevant, Plaintiff performed in accordance with all material terms of the

contract.

        55.     The contract provides, in relevant part

                Any notice, approval consent or other communication concerning this
                Agreement shall be in writing, sent via facsimile, secured electronic mail,
                certified mail or overnight delivery service to the parties at the address or
                number indicated on the signature page of this Agreement (or at such other
                address or number as the parties specify by written notice to the other).

        56.     Regarding termination, the contract provides, in relevant part:

                a) Subject to the termination provisions set forth below, the term of this
                Agreement will commence on the Effective Date and end on April 25th 2019.
                Thereafter, this Agreement will automatically renew for successive one (1) year
                periods, unless either party gives notice of non-renewal not less than ninety
                (90) days prior to the expiration of the initial term of any current renewal term.




                                          Page 10 of 22                               19-cv-3224
               3:19-cv-03224-CSB-TSH # 13                Page 11 of 22



               b) This Agreement may be terminated by a party if the other party commits a
               material breach of this Agreement and if such breach is not cured within sixty
               (30) days after written notice of the breach from the non-breaching party.
               NETWORK may terminate this Agreement if PHARMACY fails to pay any
               amount due and such failure is not cured within five (5) days after written
               notice of such failure is provided.

               c) This Agreement may be terminated immediately by a party; (i) if the other
               party becomes excluded from participation in Medicare, Medicaid or other
               federally funded health care program; (ii) in the event of any proceedings,
               voluntary or involuntary, in bankruptcy or insolvency by or against the other
               party, the inability of the other party to meet its debts as they become due, or
               in the event of the appointment of an assignee for the benefit of creditors, a
               trustee in bankruptcy, or receiver or similar entity; (iii) if the other party fails
               to comply with any law which may result in the forfeiture of property or other
               law when non-compliance may have a significant, adverse effect on the ability
               of the other Party to perform its obligations pursuant to this Agreement; or
               (iv) if either party discontinues the business it currently operates.

       57.     None of the above provisions for termination were met or expressed by either party.

       58.     Notwithstanding the lack of notice or other indication regarding which provision of

the contract it invoked to justify termination, Defendants terminated Plaintiff abruptly and without

notice, whatsoever.

       59.     Defendants’ termination of Plaintiff resulted in Plaintiff filling claims for which it was

not reimbursed.

       60.     By and through the above actions, E-MedRx materially breached its obligations under

the parties’ Agreement.

       61.     As a direct result of E-MedRx’s breach, Plaintiff has suffered damages.

    WHEREFORE, Plaintiff demands judgment against the Defendant E-MedRx for

compensatory and consequential damages in an amount to be proven as allowable by law together

with interest and costs of suit, as allowable by law and attorney’s fees as provided by the parties’

contract.




                                         Page 11 of 22                                19-cv-3224
                  3:19-cv-03224-CSB-TSH # 13               Page 12 of 22



                                            COUNT THREE
                                               FRAUD

        62.       Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs above

as if set forth at length herein.

        63.       Beginning September 17, 2018, as set forth more fully above, Drennan made profusive

excuses regarding Defendants’ inability or refusal to meet the terms of the contract, including:

              •   On September 17, 2018, stating E-MedRx had “IT issues” that prevented it from

                  sending EOBs and transmitting funds.

              •   On October 3, 2018, “I’m so sorry, I’m traveling and when I send funds I have to

                  enter this code and forgot. I will do first thing in morning. So overwhelmed right

                  now that is why I’m trying to get Optum to send these payments to each site.”

              •   On October 8, 2018, “Payment went out Friday working on EOB’s now.”

              •   On October 9, 2018, “I’ll call Bank first thing in morning.”

              •   On December 5, 2018 – “We moved and we’ve had server issues sending funds

                  Friday”

              •   On December 10, 2018 – “Yes I’m so overwhelmed I’ll get tomorrow thanks for

                  reminder”

              •   On December 13, 2018 – “It will hit tomorrow Alec and I did send check spam or

                  junk let me I’ll send again”

              •   On January 8, 2019 – “I sent funds u should have tomorrow or wed”

              •   On January 9, 2019 – “Need bank account number to transfer. Need TPC to fill out

                  bank deposit forms”




                                           Page 12 of 22                                19-cv-3224
    3:19-cv-03224-CSB-TSH # 13               Page 13 of 22




•   On January 17, 2019 – “Alec so sorry for not getting back between my granddaughter

    and e-Med was a victim of a hack. FBI have been working very hard but they say it’s

    not likely to recoup money. I have not listed you guys yet as the FBI have shut down

    3 pharmacies already. They will have to come and go through all your computers and

    stuff. It’s been a nightmare. I’m to the point where the stress is not worth this! I’ll try

    to call you tomorrow.”

•   On February 19, 2019 - Meeting FBI today what should I do? (The Pharmacy’s

    response was: “Hi Debbie! I’m not sure what you are asking me about. We didn’t do

    anything wrong and I’m not understanding how your systems being hacked impacts

    us. I need two items - 1. Payment for last two months and 2. List of payers that still

    go through you.”)

•   On March 9, 2019 – “My treatment is all day can we talk tomorrow or Monday”

•   On March 11, 2019 – “Going outside of hospital to call here in a bit”

•   On March 20, 2019 – “I’m sorry Alex mom was not good today I’ll try you tomorrow

    and will be sending EOBS and funds Friday”

•   On March 26, 2019 – “Alex I’m a mess! Just released I had a nervous breakdown can

    I call you tomorrow?”

•   On March 28, 2019 – “I’m sorry Alex my mom had a cardiac arrest today back in

    ICU. You should get a check tomorrow…”

•   On April 4, 2019 – “Alex I just looked at my emails what about the attorney it says

    something by the 7th? Alex please give me some time to get my head on please”

•   On April 16, 2019 – “In session with my granddaughter I’ll call when out”




                             Page 13 of 22                                19-cv-3224
                  3:19-cv-03224-CSB-TSH # 13               Page 14 of 22




              •   On April 24, 2019 – “Sending check tomorrow and working on your 835s really hard

                  to concentrate I have an empty feeling”

              •   On August 15, 2019 – Drennan represented she always retained EOBs and sent them

                  to Plaintiff along with all payments owed under the contract

        64.       Moreover, on various occasions through her communications with Plaintiff’s

representatives, Drennan indicated that E-MedRx was the victim of a “hack” through which E-MedRx

lost funds allegedly belonging to Defendants; that there was an ongoing FBI investigation into such

hack; and that she was in constant contact with an FBI agent named “Brian” regarding the alleged

hack.

        65.       Upon information and belief all of these representations were asserted by defendants

as part of a pattern of behavior designed to misrepresent facts in order to induce Plaintiff to defer

action to enforce the parties’ contract.

        66.       Plaintiff relied on these representations and continued to do business with Defendants.

        67.       Had Plaintiff known Defendants were misrepresenting the facts, it would have taken

immediate action to enforce the parties’ contract, collect outstanding amounts due at that time and

would have sought a new PSAO.

        68.       As a direct and proximate result of Defendants’ misrepresentations, Plaintiff has been

damaged in the amount of funds Defendants retained for themselves or of which Defendants

otherwise deprived Plaintiff.

        WHEREFORE, Plaintiff demands judgment against the Defendants for compensatory

damages, punitive damages, and statutory penalties, together with interest and costs of suit, attorney’s

fees, together with interest as well as the costs and disbursements of this cause of action.




                                           Page 14 of 22                             19-cv-3224
                3:19-cv-03224-CSB-TSH # 13                Page 15 of 22



                                       COUNT FOUR
                                 BREACH OF FIDUCIARY DUTY

        69.     Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs

above as if set forth at length herein.

        70.     The Pill Club contracted with E-MedRx according to the terms of the parties’

Agreement.

        71.     Incorporated into the Agreement as Addendum A was an executed document entitled

“Limited Power of Attorney,” which gave E-MedRx the power,

                1. To sign, seal, execute, deliver and/or acknowledge, and to bind the
                undersigned pursuant to, all contracts, agreements and other
                documents and instruments (collectively, the "Agreements") with
                pharmacy benefit managers and other third party payers (collectively,
                "Payers") as are required by and Payer for such Payer to accept
                pharmaceutical claims form the undersigned, and which Agreements
                may include an agreement on the part of the undersigned to accept
                such Payer's reimbursement rate with respect to such pharmaceutical
                claims; and
                2. To execute all necessary instruments to carry out and perform any
                of the powers stated above, and to do any other acts requisite to
                carrying out such powers.

        72.     The above power of attorney imposed a fiduciary duty upon E-MedRx, which it owed

to Plaintiff.

        73.     E-MedRx breached its fiduciary duty through its willful misconduct and gross

negligence in failing to do those acts requisite to carrying out its powers.

        74.     As part of its duties, E-MedRx was required to enter into contracts with PBMs and

process payments on behalf of PBMs to Plaintiff.

        75.     E-MedRx willfully ignored its duties to carry out its powers under the contract, and

was grossly negligent in its failure to carry out such duties.

        76.     As a result of E-MedRx’s breach of fiduciary duty, Plaintiff was damaged.




                                          Page 15 of 22                              19-cv-3224
                3:19-cv-03224-CSB-TSH # 13                 Page 16 of 22



          WHEREFORE, Plaintiff demands judgment against the Defendant E-MedRx for

compensatory damages, punitive damages, and statutory penalties, together with interest and costs of

suit, attorney’s fees, together with interest as well as the costs and disbursements of this cause of

action.

                                             COUNT FIVE
                                             CONVERSION

          77.    Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs above

as if set forth at length herein.

          78.    E-MedRx’s retention payments destined for Plaintiff was never authorized, approved

or agreed to by Plaintiff.

          79.    Instead, on multiple occasions, Plaintiff specifically demanded that Defendants

disburse all of Plaintiff’s monies to Plaintiff.

          80.    Accordingly, Defendants’ assumption of control over Plaintiff’s payments was

unauthorized and wrongful.

          81.    On information and belief, Defendants have converted these funds for their own

personal benefit.

          82.    Plaintiff has the right to immediate possession of these payments that is absolute,

unconditional, and not dependent upon the performance of any other act.

          83.    Plaintiff’s right to possession of the payments is being deprived by the unauthorized

and wrongful assumption of control or dominion by Defendants.

          84.    Plaintiff has made demands that E-MedRx and Drennan return the wrongfully

obtained payments to Plaintiff, but Defendants have refused to do so.

          85.    As a result of Defendants’ wrongful conversion of Plaintiff’s payments, Plaintiff has

been damaged.




                                           Page 16 of 22                               19-cv-3224
                  3:19-cv-03224-CSB-TSH # 13                    Page 17 of 22



        WHEREFORE, Plaintiff demands judgment against the Defendants for compensatory

damages, punitive damages, and statutory penalties, together with interest and costs of suit, attorney’s

fees, in an amount in excess of the jurisdictional limits of this Court, together with interest as well as

the costs and disbursements of this cause of action.

                                                  COUNT SIX
                                                 ACCOUNTING

        86.        Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs above

as if set forth at length herein.

        87.        Plaintiff has made repeated demands that Defendants account for the monies that they

have received on Plaintiff’s behalf.

        88.        Despite Plaintiff’s demands, Defendants have to date refused to produce any such

accounting or any information regarding the specific amounts received on behalf of Plaintiff.

        89.        An accounting is required in order for Plaintiff to determine what actions and damages

it is entitled to against Defendants based upon their conduct.

        90.        Absent an accounting, Plaintiff may be deprived of the ability to redress the wrongs

perpetrated against it by Defendants.

        91.        Accordingly, Plaintiff does not have an adequate remedy at law absent an accounting.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an order compelling

Defendants to provide a full accounting of:

                   a. All monies received bearing Plaintiff’s National Provider Identifier (“NPI”) and/or

        “National Council for Prescription Drug Programs (“NCPDP”) number1;

                   b. All other monies received belonging to Plaintiff;




        1   These are the most commonly used identifiers for specific pharmacies.




                                               Page 17 of 22                             19-cv-3224
                3:19-cv-03224-CSB-TSH # 13                Page 18 of 22



                 c. All monies either bearing Plaintiff’s NPI or NCPDP number or otherwise belonging

        to Plaintiff that have been disbursed in any fashion to E-MedRx, Drennan, or any third party;

        and

                 d. Grant such other and further relief this Court deems proper and just.

                              COUNT SEVEN
           VIOLATION OF RACKETEERING INFLUENCED AND CORRUPT
                   ORGANIZATIONS (RICO) ACT, 18 U.S.C. § 1964

        92.      Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs above

as if set forth at length herein.

        93.      Defendants’ actions, including their prior actions as set forth in public filings,

demonstrate that Defendants devised or intended to devise a scheme to defraud Plaintiff, or obtain

Plaintiff’s money by means of false or fraudulent pretenses, representations or promises, and they

transmitted by wire, in the form of e-mails, writings for the purpose of executing their scheme.

        94.      Defendants’ actions represent a pattern of racketeering activity, as defined in 18 U.S.C.

§ 1961, in that their actions throughout the course of their dealings with Plaintiff, as well as their

activity with respect to other similarly situated parties in the past, were in the form of wire fraud as

defined in 18 U.S.C. § 1343.

        95.      18 U.S.C. § 1962 prohibits any person who has received income derived from a pattern

of racketeering activity to use or invest the proceeds therefrom in the operation of any enterprise

engaged in interstate commerce; from acquiring or maintaining control in an enterprise engaged in

interstate commerce; or for a person employed or associated with any enterprise engaged in interstate

commerce to conduct that enterprise’s affairs through a pattern of racketeering activity.

        96.      18 U.S.C. § 1964 provides a civil cause of action for violation of 18 U.S.C. § 1962.

        97.      E-MedRx, which is an Illinois corporation, does business with Plaintiff, a California

company, including collecting and processing payments from locations throughout the United States,



                                          Page 18 of 22                                19-cv-3224
                3:19-cv-03224-CSB-TSH # 13                Page 19 of 22



including Minnesota, where the PBM Prime is located. E-MedRx is therefore engaged in interstate

commerce.

        98.      Defendants transmitted many emails, as more fully described above, as part of a

scheme to obtain Plaintiff’s money by false pretenses and through fraudulent means.

        99.      Defendant Drennan has derived income from her own and E-MedRx’s racketeering

activity; has used proceeds from racketeering activity to acquire and maintain control of E-MedRx;

and has conducted E-MedRx’s affairs through a pattern of racketeering activity.

        100.     Plaintiff relied upon Defendants’ fraudulent representations.

        101.     As a result of Defendants’ racketeering activity, Plaintiff has suffered and continues to

suffer damages in an amount of at least $2.5 million.

        WHEREFORE, Plaintiff demands judgment against the Defendants for compensatory

damages, punitive damages, and statutory penalties, including but not limited to treble damages,

together with interest and costs of suit, attorney’s fees, together with interest as well as the costs and

disbursements of this cause of action

                           COUNT EIGHT
   VIOLATION OF ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
                   PRACTICES ACT, 815 ILCS 505/1 et seq.

        102.     Plaintiff repeats and re-alleges each of the allegations set forth in the paragraphs above

as if set forth at length herein.

        103.     As set forth more fully above, Defendants engaged in a pattern of deceptive and

fraudulent behavior with the intent that Plaintiff would rely on its fraudulent and deceptive

representations.

        104.     Defendants’ fraudulent activity was in the conduct of trade or commerce.

        105.     815 ILCS 505/2 prohibits unfair or deceptive acts or practices, including those

employed by Defendants, in the conduct of any trade or commerce.



                                          Page 19 of 22                                19-cv-3224
                  3:19-cv-03224-CSB-TSH # 13              Page 20 of 22



         106.     Plaintiff was damaged and continues to be damaged as a result of Defendants’ unlawful

practices.

         WHEREFORE, Plaintiff demands judgment against the Defendants for compensatory

damages, punitive damages, and statutory penalties, together with interest and costs of suit, attorney’s

fees, together with interest as well as the costs and disbursements of this cause of action.

                                        PRAYER FOR RELIEF

         Plaintiff incorporates by reference each and every paragraph of this Complaint as through set

forth here in full and further pray:

    1.       So far as the law and this Court allows, Plaintiff demands judgment against each

             Defendant on each count as follows:

             a. All available compensatory damages for the described losses with respect to each

                  cause of action;

             b. Consequential damages;

             c. Disgorgement of profits obtained through unjust enrichment;

             d. Punitive damages with respect to each cause of action;

             e. Attorney’s fees;

             f. Costs of this action;

             g. Pre-judgment and all other interest recoverable; and

             h. Such other additional and further relief as Plaintiff may be entitled to in law or in

                  equity.

             i.   As to Defendant Debbie Drennan, Plaintiff asks the court to pierce the corporate veil

                  of E-MedRx and find Defendant Drennan personally liable for all damages awarded

                  against E-MedRx and Debbie Drennan, personally.




                                          Page 20 of 22                              19-cv-3224
            3:19-cv-03224-CSB-TSH # 13               Page 21 of 22



                                  DEMAND FOR JURY TRIAL

            Plaintiff The Pill Club demands a trial by jury on all of the triable issues of this First

Amended Complaint.



                                        By:          /s/ David A Herman

                                        David A. Herman, IL Reg. No. 6211060 – Local Counsel
                                        Matthew R. Trapp, IL Reg. No. 6284154
                                        GIFFIN, WINNING, COHEN & BODEWES, P.C.
                                        1 West Old State Capitol Plaza, Suite 600
                                        Springfield, IL 62701
                                        Tel. (217) 525-1571
                                        Fax. (217) 525-1750
                                        dherman@giffinwinning.com
                                        mtrapp@giffinwinning.com


                                        Todd Mizeski, NJ Reg. No. 025122001 – Lead Counsel
                                        (Admitted to CD of IL)
                                        Steven L. Bennet, NJ Reg. No. 028562009
                                        (Admitted to CD of IL)
                                        FRIER & LEVITT, LLC
                                        84 Bloomfield Avenue
                                        Pine Brook, N.J. 07058
                                        Tel. (973) 618-1660
                                        Fax. (973) 618-0650
                                        tmizeski@frierlevitt.com
                                        sbennet@frierlevitt.com




                                                             Attorneys for Plaintiff


      Dated: November 5, 2019




                                     Page 21 of 22                                19-cv-3224
               3:19-cv-03224-CSB-TSH # 13               Page 22 of 22



                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of November, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to:

       James B. Novy
       jnovy@rfclaw.com
       Michael C. Stephenson
       mstephenson@rfclaw.com
       Patrick R. Moran
       pmoran@rfclaw.com
       Attorneys for Defendants

                                                        /s/ David A. Herman
                                                        David A. Herman




David A. Herman, IL Reg. No. 6211060
GIFFIN, WINNING, COHEN & BODEWES, P.C.
One West Old State Capitol Plaza
Myers Building - Suite 600
Springfield, Illinois 62701
Phone: (217) 525-1571
Fax: (217) 525-1710
dherman@giffinwinning.com




                                        Page 22 of 22                             19-cv-3224
